
	
		I
		112th CONGRESS
		1st Session
		H. R. 946
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Hastings of
			 Washington (for himself, Mr.
			 Dicks, Mr. Walden, and
			 Ms. Herrera Beutler) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  reduce predation on endangered Columbia River salmon, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Endangered Salmon Predation Prevention
			 Act.
		2.FindingsThe Congress finds the following:
			(1)There are 13 groups of salmon and steelhead
			 that are listed as threatened species or endangered species under the
			 Endangered Species Act of 1973 that migrate through the lower Columbia
			 River.
			(2)The people of the
			 Northwest United States are united in their desire to restore healthy salmon
			 and steelhead runs, as they are integral to the region’s culture and
			 economy.
			(3)The Columbia River treaty tribes retain
			 important rights with respect to salmon and steelhead.
			(4)Federal, State,
			 and tribal governments have spent billions of dollars to assist the recovery of
			 Columbia River salmon and steelhead populations.
			(5)One of the factors
			 impacting salmonid populations is increased predation by marine mammals,
			 including California sea lions.
			(6)The population of
			 California sea lions has increased 6-fold over the last 3 decades, and is
			 currently greater than 300,000.
			(7)In recent years,
			 over 1,000 California sea lions have been entering the lower 205 miles of the
			 Columbia River up to Miller Island during the peak spring salmonid run before
			 returning to the California coast to mate.
			(8)The percentage of
			 the spring salmonid run that has been eaten or killed by California sea lions
			 at Bonneville dam has increased 7-fold since 2002.
			(9)In recent years,
			 California sea lions have with greater frequency congregated near Bonneville
			 dam and have entered the fish ladders.
			(10)Some of these
			 California sea lions have not been responsive to extensive hazing methods
			 employed near Bonneville dam to discourage this behavior.
			(11)The process established under the 1994
			 amendment to the Marine Mammal Protection Act of 1972 to address aggressive sea
			 lion behavior is protracted and will not work in a timely enough manner to
			 protect threatened and endangered salmonids in the near term.
			(12)In the interest of protecting Columbia
			 River threatened and endangered salmonids, a temporary expedited procedure is
			 urgently needed to allow removal of the minimum number of California sea lions
			 as is necessary to protect the passage of threatened and endangered salmonids
			 in the Columbia River or its tributaries.
			(13)On December 21, 2010, the independent
			 Pinniped-Fishery Interaction Task Force recommended lethally removing more of
			 the California sea lions in 2011.
			3.Taking of
			 California sea lions on the Columbia River or its tributaries to protect
			 endangered and threatened species of salmon
			(a)Amendment to
			 Marine Mammal Protection Act of 1972Section 120 of the Marine
			 Mammal Protection Act of 1972 (16 U.S.C. 1389) is amended by adding at the end
			 the following:
				
					(k)Temporary marine
				mammal removal authority on the waters of the Columbia River or its
				tributaries
						(1)Determination of
				alternative measures
							(A)In
				generalThe Secretary shall determine whether alternative
				measures to reduce sea lion predation of salmonid stocks in the waters of the
				Columbia River or its tributaries listed as threatened species or endangered
				species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)
				adequately protect the salmonid stocks from California sea lion
				predation.
							(B)DeadlineThe
				Secretary shall make such determination not later than 90 days after the date
				of the enactment of this subsection.
							(C)Public
				commentThe Secretary shall, within such 90-day period, provide
				up to 30 days for the submission of public comments on the
				determination.
							(D)Federal
				registerThe Secretary shall publish the determination in the
				Federal Register.
							(2)Removal
				authorityIn addition to other authority under this section, and
				notwithstanding any other provision of this title, the Secretary may issue a
				permit to an eligible entity authorizing the intentional lethal taking on the
				waters of the Columbia River or its tributaries California sea lions if the
				Secretary determines under paragraph (1) that alternative measures to reduce
				sea lion predation on salmonid stocks in such waters listed as threatened
				species or endangered species under the Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.) do not adequately protect the salmonid stocks from
				California sea lion predation.
						(3)Permit
				process
							(A)In
				generalAn eligible entity may apply to the Secretary of Commerce
				for a permit under paragraph (2) authorizing the lethal taking of California
				sea lions.
							(B)Deadline for
				consideration of applicationThe Secretary shall approve or deny
				an application for a permit under this subsection by not later than 30 days
				after receiving the application.
							(C)Authority to
				issue multiple permitsThe Secretary may issue more than one
				permit under this subsection to an eligible entity. No more than one permit may
				be utilized in any 14-day period by the same eligible entity.
							(D)Duration of
				permitsA permit under this subsection shall be effective for no
				more than one year after the date it is issued.
							(E)ConsultationIn
				issuing a permit to an eligible entity, the Secretary shall—
								(i)consult with other
				eligible entities and other such entities as the Secretary considers
				appropriate, including the Corps of Engineers; and
								(ii)consider the
				number of other permits issued to other eligible entities in the same time
				period.
								(F)ReportsNot later than January 31 following the end
				of each year in which a lethal taking occurs under a permit under this
				subsection, the Secretary shall publish a brief report describing the
				implementation of this subsection and the effect of all such takings in such
				year on Columbia River salmonid stocks and on the California sea lion
				population in the area where each taking occurs.
							(4)Limitations
							(A)Limitation on
				permit authorityA permit issued under this subsection shall not
				authorize the lethal taking of more than 10 California sea lions.
							(B)Limitation on
				annual takingsThe cumulative number of California sea lions
				authorized to be taken each year under all permits in effect under this
				subsection shall not exceed one percent of the annual potential biological
				removal level of California sea lions.
							(C)Limitation on
				animal authorized to be taken
								(i)Determination
				requiredA California sea lion may not be taken under a permit
				under this subsection unless the permit holder has determined that—
									(I)such sea lion has
				preyed upon salmonid stocks in the Columbia River; and
									(II)with respect to
				such sea lion, nonlethal alternative measures to prevent preying on salmonid
				stocks have in general not been effective.
									(ii)ConsultationIn
				making such determination, the permit holder shall consult with the National
				Marine Fisheries Service, and may consult with any other Federal agency or
				eligible entity as appropriate.
								(5)Delegation of
				permit authorityThe State of Washington and the State of Oregon
				may each designate the Pacific States Marine Fisheries Commission to administer
				its permit authority under this subsection. Any other eligible entity may
				designate the Columbia River Inter-Tribal Fish Commission to administer its
				permit authority under this subsection.
						(6)NEPASection
				102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
				4332(2)(C)) shall not apply with respect to this subsection and the issuance of
				any permit under this subsection during the 3-year period beginning on the date
				of the enactment of this Act.
						(7)Termination of
				permitting authorityThe
				Secretary may not issue any permit under this subsection after the earlier
				of—
							(A)the end of the
				5-year period beginning on the date of the enactment of this subsection;
				or
							(B)the date the
				Secretary determines that lethal removal authority is no longer necessary to
				protect salmonid stocks from California sea lion predation.
							(8)Eligible entity
				definedIn this subsection,
				the term eligible entity means each of the State of Washington,
				the State of Oregon, the Nez Perce Tribe, the Confederated Tribes of the
				Umatilla Indian Reservation, the Confederated Tribes of the Warm Springs
				Reservation of Oregon, and the Confederated Tribes and Bands of the Yakama
				Nation.
						.
			(b)Recommended
			 legislationNot later than
			 two years after the date of the enactment of this Act, the Secretary of
			 Commerce shall submit to the Congress a report on the need for additional
			 legislation to amend the Marine Mammal Protection Act of 1972 to address the
			 general issue of predation by marine mammals on fish species listed as
			 threatened species or endangered species under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.).
			4.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)nonlethal means of
			 preventing predation of listed salmonid stocks in the Columbia River by
			 California sea lions is preferable to lethal means;
			(2)permit holders exercising lethal removal
			 authority pursuant to the amendment made by this Act should be trained in
			 wildlife management; and
			(3)the Federal
			 Government should continue to fund, research, and support effective nonlethal
			 alternative measures for preventing such predation.
			
